Title: From Alexander Hamilton to Samuel Hodgdon, 12 October 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir:
            Trenton October 12th—1799
          
          I send you for your information An extract from Col Parkers letter of the sixth of this month.
          “A considerable number of our men are entirely without waistcoats of any kind, and all the coats are expended. These articles with woolen overalls are much wanted.”
          I must request urge your immediate attention to this point—You have heretofore been requested, I believe, to forward to the a supply of articles sufficient with what has been already furnished to make up the complement of three fourths of the several regiments—I would thank you to cause this to be done as soon as possible. As this is a thing which  concerns the reputation and interests of the service I Must request that it have some particular alteration. I send also you another extract from Col. Parker’s letter of the same date—“Fearing that tools might not be prepared at Harper’s fery  I have ordered such as are absolutely necessary for hutting to be immediately provided at this place.”
          I must request to send to the proper place all the tools &c that may be necessary.
           It will be right however if the — is to direct some one of your agents who may be near Col. Parker to confer with that officer and ascertain what articles have been Already provided and what — are still wanted—
          With consn I am
          Mr. Hodgdon—
        